Case 1:17-cv-00265-JJM-PAS Document 92 Filed 11/14/18 Page 1 of 2 PageID #: 3716



                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF RHODE ISLAND




 DR. DAMIAN MEDICI,

                Plaintiff,
                                                    CIVIL ACTION NO. 1:17-cv-00265-M-PAS
 v.

 LIFESPAN CORPORATION, RHODE
 ISLAND HOSPITAL, and
 MICHAEL SUSIENKA,

                Defendants.



                        DEFENDANTS’ MOTION TO DISMISS FOR
                       LACK OF SUBJECT MATTER JURISDICTION

        Defendants Lifespan Corporation, Rhode Island Hospital, and Michael Susienka hereby

 move to dismiss the complaint of Dr. Damien Medici pursuant to Fed. R. Civ. P. 12(b)(1) for

 lack of subject matter jurisdiction for the reasons set forth in Defendants’ Reply Memorandum in

 Further Support of Their Motion for Summary Judgment and Motion to Dismiss for Lack of

 Subject Matter Jurisdiction, filed herewith.

 DATED: November 14, 2018




                                                1
Case 1:17-cv-00265-JJM-PAS Document 92 Filed 11/14/18 Page 2 of 2 PageID #: 3717



                                                       DEFENDANTS LIFESPAN
                                                       CORPORATION, RHODE ISLAND
                                                       HOSPITAL, DR. PETER SNYDER, DR.
                                                       JOHN MURPHY, AND MICHAEL
                                                       SUSIENKA


                                                       /s/ Rachel M. Wertheimer
                                                       Rachel M. Wertheimer, BBO # 625039
                                                       VERRILL DANA LLP
                                                       One Portland Square
                                                       P.O. Box 586
                                                       Portland, Maine 04112-0586
                                                       (207) 774-4000
                                                       rwertheimer@verrilldana.com

                                                       and

                                                       Paul W. Shaw, BBO # 455500
                                                       VERRILL DANA, LLP
                                                       One Boston Place, Suite 2330
                                                       Boston, MA 02108
                                                       (617) 309-2600
                                                       pshaw@verrilldana.com




                                 CERTIFICATE OF SERVICE

         This document was filed electronically on the above date and is available for viewing and
 downloading from the Court’s ECF system. Service was made on that date on counsel of record
 for plaintiff through the Court’s ECF system.

                                             /s/ Rachel M. Wertheimer




                                                 2
 12281478_1
